DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 28 December 2021 has been entered.
Disposition of claims:
	Claims 11-14 and 16-18 have been amended.
	Claims 1-3, 5-10, and 21-24 are cancelled.
	Claims 4 and 11-20 are pending.
	Claims 4 and 19-20 are withdrawn from consideration.
The amendments to claims 12, 13, and 16 have overcome the rejections of claims 12, 13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (JP 2010-034458 A—machine translation relied upon) (hereafter “Nakatuska”) set forth in the last Office action. The rejections have been withdrawn. However, with respect of claim 16, new grounds of rejection have been made.
The amendment to claim 11 has overcome the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2010/104047 A1—machine translation relied upon) (hereafter “Nakamura”) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 17 has overcome the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Nakatsuka (JP 2010-087410 A—machine translation relied upon) (hereafter “Nakatuska ‘410”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 1998, vol. 10, pp. 551-554) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 12, 13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (JP 2010-034458 A—machine translation relied upon) (hereafter “Nakatuska”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2010/104047 A1—machine translation relied upon) (hereafter “Nakamura”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Nakatsuka (JP 2010-087410 A—machine translation relied upon) (hereafter “Nakatuska ‘410”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 1998, vol. 10, pp. 551-554) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: Compound I-10 on p. 36 is drawn incorrectly. The oxygen atom should be bonded to the sulfur by a double bond in order for the compound to be a neutral compound.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2016/0118593 A1) (hereafter “Kim”).
Regarding claim 16: Kim discloses compounds meeting the limitations of the current claim 16, including the compound shown below, which is representative {(pp. 64-91, Compounds that meet the limitations of the current claim 16—Compounds 1A through 112A.), (p. 64, Compound 1A)}.

    PNG
    media_image1.png
    849
    421
    media_image1.png
    Greyscale

The compounds of the disclosure of Kim are useful as materials for the organic layer of an organic light-emitting device and are thus electroactive materials {(abstract; paragraphs [0007]-[0009]: The compounds of the disclosure of Kim having the structure of Formula 1 and are useful in the organic layer of an organic light-emitting device.)}.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (“Synthesis of Sulfur-Bridged Polycycles via Pd-Catalyzed Dehydrogenative Cyclization” Organic Letters (2014) vol. 16, pp. 4574-4577.) (hereafter “Wang”).
Regarding claim 17: Wang discloses the compound shown below {Scheme 1}.

    PNG
    media_image2.png
    262
    432
    media_image2.png
    Greyscale

Wang discloses the claimed invention above but fails to teach that the compound shown above is electroactive. It is reasonable to presume that the compound shown above being electroactive is inherent to Wang. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Wang’s compound shown above reads on the instant Formula (I) and is similar in structure of the instant Compound I-10 {p. 36 of the instant specification}, the only difference being substituents permitted or not permitted by the instant Formula (i) and a fused ring which is permitted by the instant Formula (I) and required by the current claim 17.
Furthermore, it would be expected that any compound comprising a pi-conjugation network would react to an electric field and would therefore be considered to be electroactive.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Wang product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (JP 2010-135405 A—machine translation relied upon) (hereafter “Nakatuska ‘405”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 1998, vol. 10, pp. 551-554).
Regarding claim 17: Nakatsuka ‘405 discloses the compound shown below {(paragraph [0040]: The compounds of the disclosure that have the structure of formula (1) are exemplified by Compounds 1 to 56.), (p. 9, Compound 40)}.
[AltContent: textbox (Compound 40 of Nakatsuka ‘405)] 
    PNG
    media_image3.png
    662
    1406
    media_image3.png
    Greyscale


The compound is useful a material for an organic transistor and thus can be equated with an electroactive material {paragraphs [0021]-[0022]: The compounds of the disclosure have the structure of formula (1) and are useful as materials for an organic transistor}.
Nakatsuka ‘405 does not teach that the S atom of the Compound shown above can be S(O)2.
Seki teaches that the sulfur atom of dibenzothiophene can be oxidized to form dibenzothiophene dioxide, shown below, to improve electron transport properties {paragraph [0027]}.

    PNG
    media_image4.png
    478
    689
    media_image4.png
    Greyscale

Grisorio teaches that the sulfur atom of dibenzothiophene can be oxidized to form dibenzothiophene-5,5-dioxide to favor the stabilization of negatively charged states {p. 1012, col. 1 1st paragraph through col. 2 1st paragraph}.
Given the structural similarity between dibenzothiophene dioxide and a thioxanthene dioxide (the sulfur dioxide structure bonded to two benzene rings in each structure), one of ordinary skill in the art would expect a similar improvement in negative charge stabilization in a thioxanthene dioxide derivative compared to a dibenzothiophene dioxide derivative.
Furthermore, Barbarella teaches that the sulfur atom of thiophenes can be oxidized to form thiophene S,S-dioxides in order to increase the electron affinity in order to produce an electron-transporting material {p. 551, 1st col, paragraphs 1-2}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the thioxanthene structures of the compound of Nakatsuka ‘405 shown above to be a thioxanthene dioxide structure, based on the teachings of Seki, Grisorio, and Barbarella. The motivation for doing so would have been to improve the electron transport properties of the Compound, as taught by Seki, Grisorio, and Barbarella.

Allowable Subject Matter
Claims 11-15 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 11: Nakamura et al. (WO 2010/104047 A1—machine translation relied upon) (hereafter “Nakamura”) is a representation of the closest prior art. Nakamura discloses a compound having the structure shown below {paragraphs [0144]-[0145], Example 5}.
 
    PNG
    media_image5.png
    673
    957
    media_image5.png
    Greyscale

[AltContent: textbox (Nakamura’s Compound of Example 5)]

Nakamura does not exemplify a compound having the structure of the instant Formula I.
However, Nakamura teaches that the compounds of the disclosure of Nakamura can have the structure of Formula (IA1) of Nakamura, shown below {last line of p. 3 and paragraph [0018]}.

    PNG
    media_image6.png
    667
    917
    media_image6.png
    Greyscale

Where X can be P {paragraph [0020]}; each of Y1 to Y15 can be CR1 {paragraph [0019]} where R1 can be hydrogen, alkyl, or aryl {paragraph [0019]}. 
Nakamura exemplifies that the aryl groups can be phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, and phenanthryl {paragraph [0054]}.
Thus, the methyl group substituent of the compound of Example 5 of Nakamura could alternatively be phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl. Additionally, one of the hydrogens at the instant positions 8, 9, or 10 could alternatively be phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Example 5 of Nakamura by substituting phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl in place of the methyl substituent, and additionally to have modified the compound of Example 5 of Nakamura by substituting phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl in place of one of the hydrogens at the positions equivalent to the instant positions 8, 9, or 10, based on the teaching of Nakamura. The substitutions would have been one known element for another known element and would have led to predictable results, based on the teaching of Nakamura. See MPEP 2143(I)(B). Furthermore, the selection of phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl at the positions indicated above would have been choices from a finite number of identified predictable solutions—named substituent options at defined positions on the structural formula (IA1) of Nakamura—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound would comprise one of the instant R2 and R3 as hydrocarbon aryl. The instant R1 and R4a would each be an aryl group where R1 and R4a are joined together to form a ring.
However, Nakamura does not teach that the instant R2 and R3 cannot be joined to form a ring. Additionally, the prior art does not teach or provide motivation for modifying the compounds of Nakamura such that the instant R2 and R3 are not joined to form a ring.

Regarding claim 12: Nakatsuka (JP 2010-034458 A—machine translation relied upon) (hereafter “Nakatuska”) is a representation of the closest prior art. Nakatsuka discloses the compounds shown below {(paragraph [0034]: The compounds of the disclosure that have the structure of formula (1) are exemplified by Compounds 1 to 44.), (p. 8, Compound 38), (p. 9, Compound 44)}.
[AltContent: textbox (Compound 44 of Nakatsuka)]
    PNG
    media_image7.png
    403
    1105
    media_image7.png
    Greyscale


The compounds are useful as materials for an organic transistor and thus can be equated with an electroactive material {paragraphs [0021]-[0022]: The compounds of the disclosure have the structure of formula (1) and are useful as materials for an organic transistor}.
Compound 44 of Nakatsuka has the instant “a” as 2 where R1 groups at positions 1 and 2 are joined to form a 6-membered fused aromatic ring and also has the instant “b” as 2 where R2 groups at positions 6 and 7 are joined to form a 6-membered fused aromatic ring.
However, Nakatsuka does not teach that the instant R2 and R3 cannot be joined to form a ring. Additionally, the prior art does not teach or provide motivation for modifying the compounds of Nakatsuka such that the instant R2 and R3 are not joined to form a ring.

Regarding claim 13: Nakatsuka (JP 2010-034458 A—machine translation relied upon) (hereafter “Nakatuska”) is a representation of the closest prior art. Nakatsuka discloses the compounds shown below {(paragraph [0034]: The compounds of the disclosure that have the structure of formula (1) are exemplified by Compounds 1 to 44.), (p. 8, Compound 38), (p. 9, Compound 44)}.
[AltContent: textbox (Compound 36 of Nakatsuka)]
    PNG
    media_image8.png
    395
    1102
    media_image8.png
    Greyscale


The compounds are useful as materials for an organic transistor and thus can be equated with an electroactive material {paragraphs [0021]-[0022]: The compounds of the disclosure have the structure of formula (1) and are useful as materials for an organic transistor}.
Compound 36 of Nakatsuka has the instant “a” as 2 where R1 groups at positions 2 and 3 are joined to form a 6-membered fused aromatic ring and also has the instant “b” as 2 where R2 groups at positions 6 and 7 are joined to form a 6-membered fused aromatic ring.
However, Nakatsuka does not teach that the instant R2 and R3 cannot be joined to form a ring. Additionally, the prior art does not teach or provide motivation for modifying the compounds of Nakatsuka such that the instant R2 and R3 are not joined to form a ring.

Regarding claim 14: Lee et al. (KR 2014-0096002 A—machine translation relied upon) (hereafter “Lee”) is a representation of the closest prior art. Lee discloses a compound having the structure shown below {p. 38, Example 2, Compound (A2-02)}.
[AltContent: textbox (Lee’s Compound (A2-02))] 
    PNG
    media_image9.png
    847
    1780
    media_image9.png
    Greyscale


Where in reference to the instant Formula I: a is 2; c is 0; b is 0; R1 groups at positions 3 and 4 are joined together to form a 6-membered fused aromatic ring; Z is NR4a; R4a is an aryl group that is substituted.
The compounds of Lee are light emitting electroluminescent materials and are therefore electroactive compounds {(p. 12, lines 17-34: The compounds of the disclosure have the structure of Formula 1.), (p. 12, final paragraph as well as the abstract: The compounds of the disclosure are used as light emitting materials in organic electroluminescent devices.)}.
However, Lee does not teach that the instant Z can be one of the options of the current claim 14. Additionally, the prior art does not teach or provide motivation for modifying the compounds of Lee to have the instant Z as one of the options of the current claim 14.

Regarding claim 15: Lee et al. (KR 2014-0096002 A—machine translation relied upon) (hereafter “Lee”) is a representation of the closest prior art. Lee discloses a compound having the structure shown below {p. 38, Example 5, Compound (A1-E1-01)}.
 
    PNG
    media_image10.png
    353
    674
    media_image10.png
    Greyscale

[AltContent: textbox (Lee’s Compound (A1-E1-01))]

The compounds of Lee are light emitting electroluminescent materials and are therefore electroactive compounds {(p. 12, lines 17-34: The compounds of the disclosure have the structure of Formula 1.), (p. 12, final paragraph as well as the abstract: The compounds of the disclosure are used as light emitting materials in organic electroluminescent devices.)}.
However, Lee does not teach that the instant Z can be one of the options of the current claim 15. Additionally, the prior art does not teach or provide motivation for modifying the compounds of Lee to have the instant Z as one of the options of the current claim 15.

Regarding claim 18: Dral et al. (“Doped Polycyclic Aromatic Hydrocarbons as Building Blocks for Nanoelectronics: A Theoretical Study”, The Journal of Organic Chemistry, Vol. 78 (2013) pp. 1894-1902.) (hereafter “Dral”) is a representation of the closest prior art. Dral teaches Compound 5c shown below {p. 1895, Chart 1, System 5}.

    PNG
    media_image11.png
    718
    656
    media_image11.png
    Greyscale

However, the limitations of claim 18 do not allow for R4a to join with adjacent substituents to form a ring structure. Neither Dral nor the prior art teaches or provides motivation for modifying the compound of Dral shown above to have a structure in which the structure equivalent to the instant R4a is not joined with an adjacent substituent to form a ring.

In sum, claims 11-15 and 18 are allowable over the cited prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786